IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
YADA SMITH, et al, §
§
Plaintiffs, §
§
Vv. §
§ Case No. 3:18-CV-03122-S (BT)
MORTGAGE ELECTRONIC §
REGISTRATION SYSTEMS, INC., §
et al., §
§
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

The Court has under consideration the Findings, Conclusions, and
Recommendation of United States Magistrate Judge Rebecca Rutherford dated
August 30, 2019, The Court has reviewed the Findings, Conclusions, and
Recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED September 24, 2010.

     

K Lf f

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
